Citation Nr: 9900920	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  91-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1967 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veteran's currently manifested 
cardiovascular disability, including hypertension, is 
proximately due to and the result of his service-connected 
post-traumatic stress disorder (PTSD).


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim of entitlement to 
service connection for cardiovascular disability, to include 
hypertension, is well grounded.


FINDING OF FACT

The claim of entitlement to service connection for 
cardiovascular disability, to include hypertension, is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
cardiovascular disability, to include hypertension, is not 
well grounded.  38 U.S.C.A. §§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for cardiovascular 
disability, to include hypertension, is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609,611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In order for a direct service connection 
claim to be well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
As with claims for direct service connection, claims for 
secondary service connection must be well grounded.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
a veteran has served continuously for ninety (90) days or 
more during a period of war or peacetime service after 
December 31, 1946, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  For secondary service 
connection to be granted, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Direct Service Connection

Service medical records, including the report of the 
veteran's June 1975 service separation examination, are 
silent for complaint, finding, or treatment with respect to 
any cardiovascular disability, including hypertension.  The 
report of his service separation examination reflects that 
his heart and vascular system were normal.

A January 1990 private hospital discharge summary from St. 
Mary Hospital in Langhorne, Pennsylvania, reflects that the 
veteran presented with an acute inferior wall myocardial 
infarction with no previous cardiac history.

A March 1990 hospital discharge summary from the Hospital of 
the Medical College of Pennsylvania reflects that the veteran 
had a history of hypertension of a five-year duration.  

In order for the veteran's claim of entitlement to service 
connection for cardiovascular disability, to include 
hypertension, to be well grounded on a direct basis, he must 
submit medical evidence indicating that he currently has a 
cardiovascular disability, to include hypertension, and that 
it is related to his active service.  The competent medical 
evidence reflects that the veteran did not have a 
cardiovascular disability, to include hypertension, during 
his active service or within one year following service 
discharge.  The evidence of record indicates that it was at 
least 10 years following his discharge from service before 
any cardiovascular disability, to include hypertension, was 
manifested.  The Board therefore concludes that without the 
requisite competent medical evidence establishing that the 
veteran's currently manifested cardiovascular disability, to 
include hypertension, had its onset during service, or is 
related to active service, or occurred within one year of 
separation from service, the claim of entitlement to service 
connection for cardiovascular disability, to include 
hypertension, on a direct basis, is not well grounded.  See 
Caluza.

Secondary Service Connection

The Board has reviewed all of the evidence of record.  As 
noted above, the veteran was initially hospitalized secondary 
to cardiovascular disability in January 1990 when he had an 
acute inferior wall myocardial infarction.  

In March 1990 the veteran was again hospitalized with an 
admission diagnosis of unstable angina.  The discharge 
summary from the Hospital of the Medical College of 
Pennsylvania, relating to the March 1990 hospitalization, 
reflects that the veteran was driving his car to the VA 
building when he began to have substernal chest pain.  It did 
not radiate and was not associated with nausea, vomiting or 
diaphoreses.  The report indicates that the pain was brought 
on secondary to emotional stress.

A March 1990 letter from the Director of the Coronary Care 
Unit at the Medical College of Pennsylvania summarizes the 
March 1990 hospital course of the veteran noting that 
myocardial infarction was excluded.  The letter notes that a 
catheterization had been accomplished in January 1990 and 
reports the findings relative thereto, including occlusion of 
various coronary arteries in varying degrees.  The letter 
indicates that these findings undoubtedly bear relevance with 
the veteran's clinical history of two episodes of recurrent 
post infarction angina prompting hospitalization and 
associated with rather significant emotional stress as well 
as occasional episodes of mild exertional angina.  

A May 1990 letter from a VA Ph.D., reflects that the veteran 
had been evaluated in his clinic in May 1989 regarding PTSD.  
The letter indicates that the principal symptoms have had a 
devastating impact on the veteran's health and his high 
stress level day and night had seriously exacerbated his 
health and physical symptoms.  The physical symptoms, in 
turn, exacerbated his stress symptoms.

The report of the March 1992 VA psychiatric examination 
reflects that the veteran's PTSD was aggravated by his 
physical symptoms.  The report of a March 1992 VA medical 
examination reflects that the examiner commented that they 
knew of no medical literature that related psychiatric 
disability as a cause of high blood pressure.

A July 1994 letter from the same VA Ph.D. indicates that the 
veteran's treatment for his PTSD had predated his present 
medical problems.

A September 1994 letter from a VA counseling psychologist 
reports that some of the veteran's treating physicians had 
indicated that his PTSD may have contributed to his heart 
condition.

A November 1994 letter from a VA M.D., and the same VA Ph.D., 
reflects that the veteran had developed serious physical 
ailments which may have been exacerbated by his PTSD, but, 
certainly, had impacted on his PTSD symptoms.

In October 1996 the veteran's representative submitted a 
paper written by Lawrence R. Moss, M.D., a private physician, 
that reflects that he had conducted a review of medical 
literature at the request of the veteran's representative 
relating to, inter alia, whether PTSD was a causal factor in 
the development of high blood pressure.  Dr. Moss concluded 
that psychosocial stress plays an important causative role in 
the development of hypertension and it was reasonable to 
conclude that wartime experience often plays a causative role 
in the development of hypertension.  He also concluded that 
veterans suffering from PTSD are at increased risk for 
developing hypertension.

In order for the veteran's claim of entitlement to service 
connection for cardiovascular disability, to include 
hypertension, to be well grounded on a secondary basis, he 
must submit competent medical evidence indicating that he 
currently has this disability and that it is proximately due 
to, or the result of, or has been chronically worsened by, 
service-connected disability.  

In this regard, the March 1990 private hospital discharge 
summary and the March 1990 letter from the private physician 
relating to that period of hospitalization indicate that the 
veteran experienced pain secondary to emotional stress and 
some relevance between recurrent angina and emotional stress, 
respectively.  However, neither the discharge summary nor the 
letter indicates that the veteran's cardiovascular 
disability, to include hypertension, was proximately due to 
or the result of his PTSD or that his cardiovascular 
disability, to include hypertension, was chronically 
aggravated by his PTSD.  Rather, they associate symptoms with 
his emotional stress, but not an aggravation of the 
underlying disability with his emotional stress.  

With respect to the May 1990 statement by the VA Ph.D., there 
is no evidence of record that this individual has medical 
training, but rather the evidence indicates that he is a 
psychologist, and there is no evidence that he has special 
knowledge regarding cardiovascular disability, to include 
hypertension.  Therefore, his statement that the veteran's 
high stress level day and night had seriously exacerbated his 
health and physical symptoms is not probative medical 
evidence with respect to whether or not the veteran's PTSD 
had chronically aggravated his cardiovascular disability, to 
include hypertension.  See Black v. Brown, 279, 284 (1997).  
In this regard, the Board notes that when this Ph.D., joined 
a VA M.D., in offering a joint statement in November 1994, 
the language with respect to whether the veteran's physical 
ailments had been exacerbated by his PTSD was changed to 
"may."  The Board finds that this also supports the above 
conclusion that the Ph.D., does not have the medical training 
necessary for him to offer a probative medical opinion 
regarding the effect of the veteran's PTSD on the veteran's 
cardiovascular disability, to include hypertension.  Id.  

Further, with respect to the paper by Dr. Moss, while this is 
not irrelevant, it is insufficient, in and of itself, to well 
ground the veteran's claim because it does not specifically 
address the veteran's situation and it does not eliminate the 
possibility of the existence of other factors in causing the 
veteran's cardiovascular disability, to include hypertension.  
See Sacks v. West, No. 97-1336 (U.S. Vet. App. Aug. 7, 1998).  

The September 1994 statement from the VA counseling 
psychologist also indicates that some of the veteran's 
treating physicians have indicated that his PTSD "may" have 
contributed to his heart condition and the November 1994 
joint statement by the VA M.D. and Ph.D., indicate that his 
PTSD "may have" exacerbated the veteran's physical ailments.  
A medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
The Board observes that the report of the March 1992 VA 
medical examination reflects that the examiner knew of no 
medical literature that related psychological disorders as a 
cause of high blood pressure.  The Board notes that the 
veteran has offered statements and testimony, that are 
presumed credible for purposes of this decision, but he and 
his representative as laypersons, are not qualified to 
establish a medical diagnosis or show a medical etiology 
merely by their assertions, as such matters require medical 
expertise.  See Grottveit and Espiritu.  The Board, 
therefore, concludes that without the requisite competent, 
probative medical evidence establishing that the veteran's 
currently manifested cardiovascular disability, to include 
hypertension, is proximately due to or the result of, or has 
been chronically worsened by, his service-connected PTSD, the 
claim of entitlement to service connection for cardiovascular 
disability, to include hypertension on a secondary basis is 
not well grounded.  See Caluza and Jones.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for cardiovascular disability, to include 
hypertension, not having been submitted, the appeal is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
